ORDER
PER CURIAM.
Following a guilty plea to mail fraud in violation of 18 U.S.C. § 1341 in the United States District Court for the District of Maryland, respondent consented to disbarment in Maryland. Respondent was disbarred by order of the Court of Appeals of Maryland on October 22, 1992. Respondent has requested and consented to disbarment in the District of Columbia. The Board on Professional Responsibility recommends disbarment on consent, pursuant to D.C.Bar R. XI, § 12(b). See In re Novick, 619 A.2d 514 (D.C.App.1993). We accept the recommendation of the Board and grant respondent’s request for disbarment.1 Accordingly, it is
ORDERED that respondent be disbarred from the practice of law in the District of Columbia with reinstatement to be subject to proof of rehabilitation and other requirements of D.C.Bar R. XI, § 16.

. Respondent has been suspended from the practice of law in the District of Columbia pending final disposition of this proceeding, pursuant to an order of this court of November 16, 1992, entered under D.C.Bar R. XI, § 11(d). Respondent’s attention is called to the provisions of D.C.Bar R. XI, § 14, dealing with the responsibilities of suspended and disbarred attorneys.